NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted November 4, 2010*
                                 Decided November 4, 2010

                                            Before

                             RICHARD A. POSNER, Circuit Judge

                             DIANE P. WOOD, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

No. 09‐4016

UNITED STATES OF AMERICA,                        Appeal from the United States District
           Plaintiff‐Appellee,                   Court for the Northern District of Illinois,
                                                 Eastern Division.
       v.
                                                 No. 08 CR 726‐8
GERARDO GUZMAN‐MARTINEZ,
    Defendant‐Appellant.                         Rebecca R. Pallmeyer,
                                                 Judge.

                                         O R D E R

        Gerardo Guzman‐Martinez was removed to Mexico in late 2004 after a conviction for
robbery.  He promptly returned to the United States unlawfully and for the next three and a
half years conspired with more than 20 others to produce counterfeit resident alien cards,
social security cards, driver’s licenses, and state identification cards.  The document fraud
generated annually revenues exceeding $1 million.  Guzman‐Martinez solicited customers


       *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and record.  See FED. R. APP. P.
34(a)(2)(C).
No. 09‐4016                                                                              Page 2

and sold these documents on street corners in the Little Village neighborhood of Chicago. 
He was charged in 2008 with conspiring to produce false identification documents and with
being in the United States without authorization.  See 18 U.S.C. §§ 371, 1028(a)(1), 1546(a); 8
U.S.C. § 1326(a).  He pleaded guilty to both charges and was sentenced to a total of 76
months’ imprisonment and two years’ supervised release.  

        Guzman‐Martinez filed a notice of appeal, but his appointed lawyer seeks to
withdraw because he cannot identify a nonfrivolous ground for appeal.  See Anders v.
California, 386 U.S. 738 (1967).  Guzman‐Martinez has not accepted our invitation to respond
to counsel’s motion.  See CIR. R. 51(b).  We confine our review to the potential issues
identified in counselʹs facially adequate brief.  See United States v. Garcia, 580 F.3d 528, 543
(7th Cir. 2009).  Guzman‐Martinez does not want his guilty pleas vacated, so counsel
properly omits any discussion of the adequacy of the plea colloquy or the voluntariness of
the pleas.  See United States v. Knox, 287 F.3d 667, 670‐72 (7th Cir. 2002).

        Counsel has identified only one potential issue for appeal: whether Guzman‐
Martinez could challenge the reasonableness of his overall prison sentence.  The total term
of 76 months is within the properly calculated guidelines range of 70 to 87 months, and
counsel is not aware of any basis to challenge the presumption of reasonableness applicable
to a sentence within the guidelines range.  See Rita v. United States, 551 U.S. 338, 347 (2007);
United States v. Pape, 601 F.3d 743, 746 (7th Cir. 2010).  The district court evaluated the
sentencing factors in 18 U.S.C. § 3553(a) and the arguments offered in mitigation by
Guzman‐Martinez, including his difficult upbringing, his drug abuse, the hardship that a
lengthy sentence would cause his family, the absence of a “fast track” program in the
district, and his inferior position in the hierarchy of the conspiracy.  But the court concluded
that the seriousness of the offenses and his extensive criminal history outweighed these
mitigating factors.  See Pape, 601 F.3d at 749.  We would not conclude that the court abused
its discretion in making that assessment, and thus counsel is correct that any challenge to
the reasonableness of the sentence would be frivolous. 

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.